                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         MORTGAGE ELECTRONIC
                                   8     REGISTRATION SYSTEMS, INC.,                      Case No. 5:18-cv-03443-EJD

                                   9                    Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                                                          MOTION FOR JUDGMENT ON THE
                                  10             v.                                       PLEADINGS; GRANTING COUNTER-
                                                                                          DEFENDANTS’ MOTION TO DISMISS
                                  11     GARY MERLE KOEPPEL, et al.,
                                                                                          Re: Dkt. Nos. 41, 62, 70
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13           Plaintiff Mortgage Electronic Registration Systems, Inc. (“MERS”) has moved for
                                  14   judgment on the pleadings. Counter-Defendants MERS, Nationstar Mortgage LLC, U.S. Bank,
                                  15   N.A. and Wells Fargo, N.A. have moved to dismiss to dismiss the third-party complaint filed by
                                  16   Defendants Gary Merle Koeppel and Emma K. Koeppel. Per Civil Local Rule 7-1(b), the Court
                                  17   took these motions under submission without oral argument. Having considered the Parties’
                                  18   papers and the arguments therein, the Court GRANTS both motions.
                                  19      I.      BACKGROUND
                                  20              A. Factual Background
                                  21           This case concerns a property on Outlook Drive in Carmel, California (the “Property”).
                                  22   Complaint (“Compl.”) ¶ 11, Dkt. 1. Defendants are the record owners of the Property. Id. ¶ 12.
                                  23   On July 19, 2005, Defendants obtained a $1.335 million residential mortgage loan for the Property
                                  24   from now-defunct Central Pacific Mortgage (“CPM”) through a promissory note (the “Note”). Id.
                                  25   ¶ 37. The note was secured to the Property by a deed of trust (the “DOT”), which was recorded by
                                  26   the Monterey County Recorder on July 28, 2005. Id. Defendants signed the DOT and initialed
                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         1
                                   1   each page. Id. ¶ 48; see also Request for Judicial Notice (“RJN”), Ex. A, Dkt. 62-1. Pursuant to

                                   2   the DOT, Defendants are the “Borrowers” and CPM is the “Lender.” RJN, Ex. A at 1. The DOT

                                   3   does not identify CPM or its successors or assigns as the beneficiary. Id. Instead, the DOT states

                                   4   that Plaintiff MERS, “a separate corporation that is acting solely as a nominee for Lender and

                                   5   Lender’s successors and assigns,” “is the beneficiary under this Security Instrument.” Id., Ex.

                                   6   A at 1, 2 (bold in the original).

                                   7           The DOT secures repayment of the loan and grants a power of sale over the Property.

                                   8   Specifically, it provides:

                                   9                   Borrower understands and agrees that MERS holds only legal title to
                                                       the interests granted by Borrower in this Security Instrument, but, if
                                  10                   necessary to comply with law or custom, MERS (as nominee for
                                                       Lender and Lender’s successors and assigns) has the right: to exercise
                                  11                   any or all of those interests, including, but not limited to, the right to
                                                       foreclose and sell the Property; and to take any action required of
                                  12                   Lender including, but not limited to, releasing and canceling this
Northern District of California
 United States District Court




                                                       Security Instrument.
                                  13
                                       Id., Ex. A at 3. When the DOT was executed, Defendants agreed that the Note secured thereby
                                  14
                                       could “be sold one or more times without prior notice to Borrower” and that “the covenants and
                                  15
                                       agreements of this Security Instrument shall bind . . . and benefit the successors and assigns of
                                  16
                                       Lender.” Id., Ex. A at 10, 11.
                                  17
                                               On August 31, 2015, Defendants filed Koeppel et al. v. Central Pacific Mortgage Co., et
                                  18
                                       al. in the Superior Court of the State of California, County of Monterey, to quiet title to the
                                  19
                                       Property as to CPM and any unknown parties claiming an interest in or cloud upon the Property.
                                  20
                                       RJN, Ex. B. Defendants wanted to eliminate the DOT and have “title to [the] Subject Property []
                                  21
                                       be Quieted” in their favor. Id., Ex. B ¶ 29. The action named CPM and “unknown persons or
                                  22
                                       entities claiming an interest in the Property” as defendants. Plaintiff MERS was not named as a
                                  23
                                       defendant. Id. Despite their failure to name MERS, Defendants alleged “that there is no current
                                  24
                                       holder of any valid ‘DOT’ . . . and that no Party herein can establish that they are the valid current
                                  25
                                       holder of any ‘DOT.’” Id., Ex. B ¶ 26. Defendants further asserted “none of the alleged Parties
                                  26
                                       hereto claiming to hold or possess any ‘DOT’ herein can establish that they are entitled to, or
                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         2
                                   1   possess any Right, Interest, or Beneficial interest relative to any valid ‘DOT’ or the right to

                                   2   effectuate any enforcement as against . . . the Subject Property.” Id., Ex. B ¶ 27; see also id., Ex.

                                   3   B ¶ 29 (alleging that “title to the Subject Property is free and clear as to any securitization

                                   4   instrument, and or any secured interest”).

                                   5          Plaintiff did not appear to defend its security interest as it had no notice that Defendants

                                   6   had filed a quiet title action. On August 29, 2017, the state court entered a judgment quieting title

                                   7   in Defendants’ favor and ordered the DOT expunged. RJN, Ex. C. The state court entered

                                   8   judgment in favor of Defendants and against CPM and “all persons or entities unknown” claiming

                                   9   any interest in the Property adverse to Defendants’ title. RJN, Ex. C. On August 29, 2017,

                                  10   Defendants recorded the state court’s judgment in the official Records of Monterey County and

                                  11   immediately stopped making their mortgage payments. RJN, Ex. D.

                                  12              B. Procedural History
Northern District of California
 United States District Court




                                  13          On June 11, 2018, Plaintiff filed its Complaint, which seeks an order voiding the state

                                  14   court’s quiet title judgment or, alternatively, an order declaring that the Quiet Title Action did not

                                  15   eliminate the Deed of Trust or MERS’s rights thereunder. Compl., ¶¶ 2, 4. On July 29, 2019,

                                  16   Plaintiff filed a motion for judgment on the pleadings. MERS’ Notice of Motion and Motion for

                                  17   Judgment on the Pleadings (“Pleadings Mot.”), Dkt. 62. Defendants filed an opposition on August

                                  18   15, 2019. Memorandum of Points and Authorities in Support of Defendants’ Opposition

                                  19   (“Pleadings Opp.”), Dkt. 71. On August 27, 2019, Plaintiff filed a reply. MERS’ Reply in

                                  20   Support of Motion for Judgment on the Pleadings (“Pleadings Reply”), Dkt. 78.

                                  21          On July 12, 2019, Defendants filed their Answer and asserted a Third-Party Complaint

                                  22   against Counter-Defendants MERS, Nationstar Mortgage LLC, CPM, Lehman Brothers Holdings,

                                  23   Inc., Structured Asset Securities Corporation, U.S. Bank, N.A., and Wells Fargo Bank, N.A.1

                                  24   Answer to Complaint (“Answer”), Dkt. 54; Counter Claims (“Counter-Compl.”), Dkt. 54.

                                  25

                                  26   1
                                        Counter-Defendants Lehman Brothers Holdings, Inc. and Structured Asset Securities Corp. were
                                  27   voluntarily dismissed on August 19, 2019. See Dkt Nos. 74, 75.
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                                      3
                                   1   Defendants assert seven causes of action in their Third-Party Complaint: intentional

                                   2   misrepresentation, conspiracy to commit forgery, cancellation of instruments, violation of RICO,

                                   3   violation of California Business and Professional Code, unjust enrichment, and quiet title. On

                                   4   August 15, 2019, Counter-Defendants filed a motion to dismiss Defendants’ counterclaims.

                                   5   Counter-Defendants Motion to Dismiss Third-Party Complaint (“MTD Mot.”), Dkt. 70.

                                   6   Defendants (or in this case Counter-Plaintiffs) filed an opposition on September 5, 2019. Counter-

                                   7   Claimants’ Opposition to Counter-Defendants’ Motion to Dismiss (“MTD Opp.”), Dkt. 83. On

                                   8   September 19, 2019, Counter-Defendants filed their reply. Counter-Defendants’ Reply in Support

                                   9   of Motion to Dismiss (“MTD Reply”), Dkt. 84.

                                  10       II.      LEGAL STANDARD

                                  11                A. Motion for Judgment on the Pleadings

                                  12             A motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c) is a
Northern District of California
 United States District Court




                                  13   “means to challenge the sufficiency of the complaint after an answer has been filed.” New.Net,

                                  14   Inc. v. Lavasoft, 356 F.Supp.2d 1090, 1115 (C.D. Cal.2004). The standard is functionally

                                  15   identical to a motion to dismiss. Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th

                                  16   Cir. 1989). On a Rule 12(c) motion, disputed material facts preclude judgment. Hal Roach

                                  17   Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1550 (9th Cir.1990) (“Judgment on

                                  18   the pleadings is proper when the moving party clearly establishes on the face of the pleadings that

                                  19   no material issue of fact remains to be resolved and that it is entitled to judgment as a matter of

                                  20   law.”). In deciding such a motion, the Court may consider the pleadings, documents incorporated

                                  21   by reference in the pleadings, and matters of judicial notice. Heliotrope Gen., Inc. v. Ford Motor

                                  22   Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999) (“When considering a motion for judgment on the

                                  23   pleadings, this court may consider facts that ‘are contained in materials of which the court may

                                  24   take judicial notice.’” (citation omitted)).2

                                  25

                                  26
                                       2
                                        Plaintiff requests that this Court take judicial notice of the DOT, Defendants’ quiet title
                                       complaint, the state court’s quiet title judgment, and a copy of the judgment recorded with the
                                  27   Monterey County Official Records Office. RJN at 2. Generally, district courts may not consider
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                                           4
                                   1                 B. Motion to Dismiss

                                   2              To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual

                                   3   matter, accepted as true, to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal,

                                   4   556 U.S. 662, 678 (2009) (discussing Federal Rule of Civil Procedure 8(a)(2)). A claim has facial

                                   5   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                   6   inference that the defendant is liable for the misconduct alleged. Id. The requirement that the

                                   7   court “accept as true” all allegations in the complaint is “inapplicable to legal conclusions.” Id. If

                                   8   there are two alternative explanations, one advanced by the defendant and the other advanced by

                                   9   the plaintiff, both of which are plausible, the “plaintiff’s complaint survives a motion to dismiss

                                  10   under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). Dismissal can be based

                                  11   on “the lack of a cognizable legal theory or the absence of sufficient facts alleged under a

                                  12   cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
Northern District of California
 United States District Court




                                  13   Additionally, the Court need not accept as true allegations that contradict facts which may be

                                  14   judicially noticed by the court. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.

                                  15   2001).

                                  16       III.      DISCUSSION

                                  17              Plaintiff MERS brings two motions: one for judgment on the pleadings and another to

                                  18   dismiss Defendants’ counter claims. The Court addresses each motion in turn.

                                  19                 A. Plaintiff’s Motion for Judgment on the Pleadings

                                  20              Plaintiff’s requests for relief are based on their contention that, under California law, they

                                  21   were entitled to be named in Defendants’ quiet title action. See Compl. ¶¶ 2–5. Two other federal

                                  22

                                  23   material outside the pleadings when assessing the sufficiency of a complaint under Rule 12(b)(6)
                                       of the Federal Rules of Civil Procedure. Lee v. City of L.A., 250 F.3d 668, 688 (9th Cir. 2001).
                                  24   Courts may, however, take notice of documents pursuant to Federal Rule of Evidence 201. Khoja,
                                       899 F.3d 988, 998 (9th Cir. 2018). Rule 201 permits a court to take judicial notice of an
                                  25   adjudicative fact “not subject to reasonable dispute,” that is “generally known” or “can be
                                       accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
                                  26   Fed. R. Evid. 201(b). A court may take judicial notice of matters of public record. Khoja, 899
                                       F.3d at 999. The Exhibits that Plaintiff requests the Court notice are matters of public record and
                                  27   thus Plaintiff’s request for judicial notice is GRANTED.
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                                          5
                                   1   courts have agreed with Plaintiff’s position. Indeed, as the Court observed in its June 2019 order

                                   2   denying Defendants’ motion to dismiss, this case is very similar to two Central District of

                                   3   California cases: MERS v. Robinson, 45 F. Supp. 3d 1207 (C.D. Cal. 2014) and MERS v. Johnston

                                   4   (“Johnston I”), 2016 WL 7339873 (C.D. Cal. Dec. 14, 2016). See Order Denying Motion to

                                   5   Dismiss; Denying Motion for Sanctions, Dkt. 50. Notably, Defendants make no attempt to

                                   6   distinguish or even discuss these cases. See Hopkins v. Women’s Div., Gen. Bd. of Glob.

                                   7   Ministries, 238 F. Supp. 2d 174, 178 (“[W]hen a plaintiff files an opposition to a motion to

                                   8   dismiss addressing only certain arguments raised by the defendant, a court may treat those

                                   9   arguments that the plaintiff failed to address as conceded.”); Conservation Force v. Salazar, 677

                                  10   F. Supp. 2d 1203, 1211 (N.D. Cal. 2009) (“Where plaintiffs fail to provide a defense for a claim in

                                  11   opposition, the claim is deemed waived.”).

                                  12                   1. Plaintiffs Were Entitled to Be Named in the Quiet Title Action
Northern District of California
 United States District Court




                                  13           As in Robinson, “[a]t the heart of this dispute lies the following question, largely

                                  14   dispositive of the present motion: on the facts as Plaintiffs plead them, were Defendants required

                                  15   by California's quiet title statutes to name MERS as a defendant in the quiet title action?” 45 F.

                                  16   Supp. 3d at 1210. If yes, then the state court quiet title action must be set aside as invalid.

                                  17           A plaintiff in a quiet title action must “name as defendants in the action the persons having

                                  18   adverse claims to the title of the plaintiff against which a determination is sought.” Cal. Civ. Proc.

                                  19   Code § 762.010. The plaintiff must name persons “having adverse claims that are of record or

                                  20   known to the plaintiff or reasonably apparent from an inspection of the property.” Id.

                                  21   § 762.060(b). “Claim” refers to a “legal or equitable right, title, estate, lien, or interest in property

                                  22   or cloud upon title.” Id. § 760.010; see also id. law revision commission comments to 1980

                                  23   addition (stating that the term “claim” is intended in its broadest possible sense).

                                  24           Here, it is undisputed that the DOT was recorded and known to Defendants at the time they

                                  25   filed their quiet title action. See Answer at 2 (admitting ¶ 37 of the Complaint). The DOT

                                  26   identifies MERS as “the beneficiary under this Security Instrument.” RJN, Ex. A at 1, 2. It also

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         6
                                   1   provides that MERS has the right to exercise any or all interests granted under the DOT,

                                   2   “including, but not limited to, the right to foreclose and sell the Property.” Id. at 3.

                                   3          Based on this information, courts have consistently held that Plaintiff has some adverse

                                   4   “claim” against Defendants’ title. See e.g., Robinson, 45 F. Supp at 1211 (basing holding that

                                   5   MERS had “adverse claim” on an identical DOT); see also id. (“In fact, when considering deeds

                                   6   of trust materially identical to the one at issue here, courts applying California law have regularly

                                   7   held that they authorize MERS to foreclose and sell the subject property.”) (collecting cases));

                                   8   Johnston I, 2016 WL 7339873, at *2–4 (holding that MERS, pursuant to an identical DOT, had an

                                   9   adverse claim), aff’d mem., MERS v. Johnston, 749 F. App’x 601, 602 (9th Cir. 2019) (“The

                                  10   district court did not err in concluding as a matter of law that Johnston obtained the quiet title

                                  11   judgment in violation of MERS’s rights under section 762.010 of the California Code of Civil

                                  12   Procedure, and granting summary judgment to Plaintiffs.”).
Northern District of California
 United States District Court




                                  13          Indeed, Defendants admit that Plaintiff has an adverse claim. See Counter-Compl. ¶ 1

                                  14   (admitting that Plaintiff “claimed [an] ownership interest in the debt, and Note”); id. ¶ 108

                                  15   (“Counter-Defendant MERS claims an interest in the Subject Property through the deed of trust as

                                  16   set forth and incorporated herein . . . .”). Defendants’ concession that Plaintiff has an ownership

                                  17   interest in the Property is damning—it is an admission that Plaintiff should have been named as a

                                  18   defendant in the state court quiet title action. See Sicor Ltd. v. Cetus Corp., 51 F.3d 848, 859 (9th

                                  19   Cir. 1995) (“[A] statement in a complaint may serve as a judicial admission.”); Am. Title Ins. Co.

                                  20   v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988) (“Judicial admissions are formal admissions

                                  21   in the pleadings which have the effect of withdrawing a fact from issue and dispensing wholly

                                  22   with the need for proof of the fact.” (citation and quotation marks omitted)). There is thus no

                                  23   doubt that Plaintiff’s adverse claim was known to Defendants. See Pleadings Reply at 5 (“A duly

                                  24   recorded document gives constructive notice of the document’s contents.” (citing 5 Miller & Starr,

                                  25   Cal. Real Estate (4th ed. 2011) § 10:67)). Defendants were therefore required to name MERS as a

                                  26   defendant in the quiet title action and their failure to do so renders the quiet title default judgment

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         7
                                   1   null and void. Cal. Civ. Proc. Code §§ 762.010, 762.060(b).

                                   2          Against this conclusion, Defendants present a number of recycled and previously-rejected

                                   3   arguments to show that disputed material facts preclude judgment on the pleadings. Specifically,

                                   4   Defendants argue that the Court must resolve whether MERS is: (1) a nominee, i.e. an agent of the

                                   5   lender, in which case it has no protected interest or (2) the lender’s beneficiary, in which case it

                                   6   must establish that it has a separate agency agreement with the now-defunct CPM or its successor

                                   7   or assigns. Pleadings Opp. at 2–3. Defendants contend that these questions must be answered in

                                   8   the negative. In other words, in Defendants’ view, the Court should find that MERS: (1) was not a

                                   9   “true” beneficiary of the DOT at the time the 2015 quiet title action was filed; (2) “has not

                                  10   established” that it has any tangible interest other than being a nominal beneficiary and thus has no

                                  11   protected property right; and (3) is a nominee without a protected interest. Id. at 2, 9, 11. Based

                                  12   on this, Defendants argue that Plaintiff had no adverse claim to the DOT. But see Robinson, 45 F.
Northern District of California
 United States District Court




                                  13   Supp. 3d at 1211 (rejecting the defendants’ arguments that MERS was not the true beneficiary,

                                  14   that the language in the deed of trust was contradictory, and that MERS held only a nominal

                                  15   beneficial status because “it [could] hardly be disputed that by [the DOT’s] provisions MERS

                                  16   made some adverse ‘claim’ against Defendants’ title”).3

                                  17          Defendants’ recycled arguments suffer from two flaws. First, California courts have

                                  18   routinely upheld MERS’ role as designated beneficiary under deeds of trust. See e.g., Fontenot v.

                                  19   Wells Fargo, N.A., 129 Cal. Rptr. 3d 467, 481 (Ct. App. 2011) (“Contrary to plaintiff's assertion,

                                  20   the deed of trust did not designate MERS as both beneficiary of the deed of trust and nominee for

                                  21   the beneficiary; rather, it states that MERS is the beneficiary, acting as a nominee for the lender.”),

                                  22   disapproved of on other grounds by Yvanova v. New Century Morg. Corp., 365 P.3d 845, 859 n.13

                                  23   (Cal. 2016) (disapproving of Fontenot to the extent it held borrowers lacked standing to challenge

                                  24   an assignment of the deed of trust as void).

                                  25          Likewise, MERS’ authority to act under the DOT continues regardless of whether the

                                  26
                                       3
                                  27    Notably, the DOT at issue in Robinson is identical to the DOT in this case.
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                                       8
                                   1   original lender or successor or assign files bankruptcy or ceases operation. See Ghuman v. Wells

                                   2   Fargo Bank, N.A., 989 F. Supp. 2d 994, 1001 (E.D. Cal. 2013) (“[T]he fact Lender became

                                   3   defunct did not strip MERS’ authority to act under the Deed of Trust.”). This is because MERS is

                                   4   authorized to foreclose and sell the Property, which is a recognized “claim” under section 762.010

                                   5   of the California Code of Civil Procedure. See Pantoja v. Countrywide Home Loans, Inc., 640 F.

                                   6   Supp. 2d 1177, 1189–90 (N.D. Cal. 2009) (rejecting the plaintiff’s argument that MERS, as

                                   7   nominee of the lender and the beneficiary, had no legal or beneficial interest in the promissory

                                   8   note and thus could not foreclose on the property because the plaintiff “granted MERS the right to

                                   9   foreclose in his contract”); see also id. at 1190 & n.15 (collecting cases and noting that “courts

                                  10   have been clear” that MERS can conduct “foreclose process when granted the power” by a sale

                                  11   provision). Since Defendants granted Plaintiff the right to foreclose their contract, his argument

                                  12   that MERS lacks a “tangible interest” is meritless.
Northern District of California
 United States District Court




                                  13          Second, Defendants’ arguments are subsidiary to the main issue. All this Court must

                                  14   decide is whether Plaintiff has an “adverse claim” such that it should have been named a defendant

                                  15   in Defendants’ state court quiet title action. Pursuant to Exhibit A, which the Court took judicial

                                  16   notice of, see supra n.3, it is irrefutable that Defendants had constructive notice that Plaintiff

                                  17   claimed an interest in the Property. See 5 Miller & Starr, Cal. Real Estate (4th ed. 2011) § 10:67

                                  18   (stating that a duly recorded document provides notice of the document’s contents). Thus,

                                  19   contrary to Defendants’ contention, the Court need not wade into issues like whether MERS was

                                  20   bound by CPM’s suspension, whether the Note was sold or remains with CPM, whether MERS

                                  21   can sell or foreclose the Property, whether MERS is a “true” beneficiary or just a nominee,

                                  22   whether MERS has an agency agreement with CPM; or whether MERS has a protected interest in

                                  23   the Property. See Pleadings Opp. at 6–14.

                                  24          Pursuant to the DOT, Defendants gave Plaintiff the right to foreclose or sell the Property.

                                  25   Plaintiff’s name appeared through the DOT and Plaintiff was labeled as the beneficiary under

                                  26   [the] Security Instrument.” RJN, Ex. A at 1, 2 (bold in the original). Thus, there can be no

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         9
                                   1   doubt that Plaintiff had and “claimed” a right “adverse” to Defendants. See Cal. Civ. Proc. Code

                                   2   § 762.060. Whether or not this adverse interest would have survived the quiet title action is a

                                   3   different inquiry entirely. See Robinson, 45 F. Supp. at 1212 (“[I]t would make little sense to

                                   4   excuse Defendants’ failure to include MERS in the quiet title action on the grounds that

                                   5   Defendants dispute the validity of the interests asserted by MERS in the Deed of Trust—settling

                                   6   such disputes is exactly the point of a quiet title action.”). Accordingly, because Plaintiff claimed

                                   7   an adverse interest, plaintiff was legally obligated to name Plaintiff as a defendant in the state

                                   8   court quiet title action. See Cal. Civ. Proc. Code § 762.060.

                                   9          Finally, to the extent Defendants rely on MERS v. Ditto, 488 S.W.3d 265 (Tenn. 2015) as

                                  10   support, this case is immaterial. See Pleadings Opp. at 11. In Ditto, the Tennessee Supreme Court

                                  11   held that MERS, in its capacity as nominee for a lender and the lender’s assigns, did not have a

                                  12   sufficiently protected property interest under a deed of trust to trigger federal due process
Northern District of California
 United States District Court




                                  13   concerns. The case provided no guidance on the interpretation of California’s quiet title statutes.

                                  14   Ditto is thus not helpful as it expressly distinguished itself from the instant case.

                                  15                  2. Defendants’ Answer and Affirmative Defenses Are Insufficient to Prevent

                                  16                      Judgment on the Pleadings in Favor of Plaintiff

                                  17          Defendants argue that their affirmative defenses prevent judgment. The Court addresses

                                  18   these affirmative defenses in turn.

                                  19                      a. Ninth Affirmative Defense—Lack of Standing

                                  20          The Court has already held that Plaintiff has standing to bring this action. See Order

                                  21   Denying Motion to Dismiss; Denying Motion for Sanctions at 6–7. This is the law of the case.

                                  22   See Richardson v. United States, 841 F.2d 993, 996 (9th Cir. 1988) (“Under the ‘law of the case’

                                  23   doctrine, a court is ordinarily precluded from reexamining an issue previously decided by the same

                                  24   court . . . .”). The Court declines to reassess its earlier ruling. This affirmative defense thus does

                                  25   not preclude judgment on the pleadings.

                                  26
                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         10
                                   1                      b. Second, Fourth, and Fifth Affirmative Defenses—Comparative

                                   2                          Negligence, Contributory Negligence, and Failure to Mitigate

                                   3          In their motion, Plaintiff cited to a number of authorities that establish that the affirmative

                                   4   defenses “comparative negligence” and “contributory negligence” are inapplicable without an

                                   5   underlying negligence claim. Pleadings Mot. at 20 (citing Ingram v. Pac. Gas & Elec. Co., 2014

                                   6   WL 295829, at *3 (N.D. Cal. Jan. 27, 2014) (“PG&E does not point to any authority, nor is the

                                   7   Court aware of any, for the proposition that contributory or comparative negligence applies in the

                                   8   employment discrimination context in the absence of a negligence claim.”); Legacy v. Wells Fargo

                                   9   Bank, N.A., 2016 WL 2622953, at *8 (S.D. Cal. May. 9, 2016) (“Defendant does not point to any

                                  10   authority, nor is the Court aware of any, for the proposition that contributory or comparative

                                  11   negligence applies in a CITA action in the absence of a negligence claim”); Mayfield v. Cty. of

                                  12   Merced, 2015 WL 791309, at *7 (E.D. Cal. Feb. 25, 2015) (“The Court is only aware of cases that
Northern District of California
 United States District Court




                                  13   do not allow comparative negligence to be asserted as an affirmative defense when negligence is

                                  14   not alleged in the complaint.”).

                                  15          Defendants never address these cases. See Conservation Force, 677 F. Supp. 2d at 1211

                                  16   (“Where plaintiffs fail to provide a defense for a claim in opposition, the claim is deemed

                                  17   waived.”). Instead, Defendants argue that they failed to name Plaintiff in the quiet title action

                                  18   because Plaintiff “encourages lenders to conceal themselves by limiting record transfers to its

                                  19   private records that are not available to the general public.” Pleadings Opp. at 15. Even while this

                                  20   may be true, some underlying negligence claim is required. See id.; see also Compl. ¶¶ 79–107

                                  21   (seeking declaratory judgment that quiet title is void and that it violated due process). Because no

                                  22   such negligence claim exists in this action, the affirmative defenses “comparative negligence” and

                                  23   “contributory negligence” do not preclude judgment on the pleadings. See Hal Roach Studios,

                                  24   Inc., 896 F.2d at 1550.

                                  25          Likewise, Defendants’ “failure to mitigate” defense fails. In their Fifth Affirmative

                                  26   Defense, Defendants contend that “Plaintiffs [sic] failed to exercise reasonable care and diligence

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         11
                                   1   to mitigate any damages sustained by reason for Defendants’ acts. Therefore, any damages

                                   2   awarded to Plaintiff shall be limited to the damages Plaintiffs [sic] would have sustained had it

                                   3   mitigated its damages.” Answer ¶ 5. But Plaintiff does not seek any money damages and thus

                                   4   mitigation is not necessary. See, ALLTEL Info. Servs., Inc. v. F.D.I.C., 194 F.3d 1036, 1044 (9th

                                   5   Cir. 1999). This affirmative defense thus does not preclude judgment on the pleadings.

                                   6                      c. Sixth Affirmative Defense—Estoppel

                                   7          Defendants argue that Plaintiff is estopped from bringing this action because by concealing

                                   8   the sale of the Loan and leaving CPM on the public records as the lender of record, Plaintiff

                                   9   caused the quiet title action. Pleadings Opp. at 15. “The essence of an estoppel is that the party to

                                  10   be estopped has by false language or conduct led another to do that which he [or she] would not

                                  11   otherwise have done and as a result thereof that he [or she] has suffered injury.” Steinhart v. Cty.

                                  12   of L.A., 223 P.3d 57, 69 (Cal. 2010) (citation and quotation marks omitted).
Northern District of California
 United States District Court




                                  13          Estoppel requires some type of misleading communication. For instance, in this setting,

                                  14   Defendants would need to allege that Plaintiff told or otherwise misled Defendants into believing

                                  15   that MERS did not need to be named in the quiet title action. Defendants do not allege this. This

                                  16   affirmative defense thus does not preclude judgment on the pleadings.

                                  17                      d. Seventh Affirmative Defense—Unclean Hands

                                  18          “The unclean hands doctrine bars recovery by a plaintiff (1) whose behavior is tainted by

                                  19   inequity or bad faith (2) that occurred in acquiring the right he now asserts.” Ample Bright Dev.,

                                  20   Ltd. v. Comis Int’l, 913 F.Supp.2d 925, 940 (C.D. Cal. 2012). Defendants argue that Plaintiff

                                  21   knew the DOT was outdated and knew that the DOT deceptively named MERS a “beneficiary.”

                                  22   Pleadings Opp. at 15–17. Defendants also argue that unclean hands bars recovery because the

                                  23   MERS System is designed to keep transfers of the Loan concealed from public view. Id.

                                  24          Even while that may be true, Defendants’ statutory obligation to name Plaintiff in the quiet

                                  25   title action existed independent of any conduct by MERS. See Jay Bharat Developers, Inc. v.

                                  26   Minidis, 84 Cal. Rptr. 3d 267, 274 (Ct. App. 2008) (“The misconduct that brings the unclean

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         12
                                   1   hands doctrine into play must relate directly to the cause at issue . . . .” (citation and quotation

                                   2   marks omitted)). Plaintiff’s alleged bad acts have no bearing on answering the question at issue,

                                   3   did Defendants need to name Plaintiff in the state court quiet title action? For these reasons, this

                                   4   affirmative defense does not preclude judgment on the pleadings.

                                   5                       e. Third and Eighth Affirmative Defenses—No Injury or Damages and

                                   6                          Failure of Consideration

                                   7          The Court has already rejected the argument that MERS did not suffer any damages. See

                                   8   Order Denying Motion to Dismiss; Denying Motion for Sanctions at 6–7 (holding that Defendant

                                   9   suffered an “injury in fact”). This is the law of the case. See Richardson, 841 F.2d at 996 (“Under

                                  10   the ‘law of the case’ doctrine, a court is ordinarily precluded from reexamining an issue previously

                                  11   decided by the same court . . . .”). The Court declines to reassess its earlier ruling.

                                  12          Defendants contend in their third affirmative defense that “there was no consideration
Northern District of California
 United States District Court




                                  13   given in exchange for the amount Plaintiffs claim to be owed by these Answering Defendants. If

                                  14   money is owed it is for a lower amount than is being claimed in Plaintiff’s complaint.” Answer

                                  15   ¶ 3. Plaintiff does not seek money damages. Plaintiff seeks equitable relief to set aside the default

                                  16   judgment in the state quiet title action. Thus, failure of consideration does not prevent judgment

                                  17   on the pleadings.

                                  18                       f. Remaining Affirmative Defenses4

                                  19          Plaintiff has established that the remaining affirmative defenses of no reliance, good faith,

                                  20   lack of scienter, assumption of risk, performance of duties, failure to join necessary and

                                  21   indispensable parties, laches, and collateral estoppel are inapplicable. Defendants either do not

                                  22   respond to the authority cited in Plaintiff’s motion or fail to meaningfully address Plaintiff’s

                                  23   arguments.5 See Conservation Force, 677 F. Supp. 2d at 1211 (“Where plaintiffs fail to provide a

                                  24
                                       4
                                  25     Many of these affirmative defenses are borderline frivolous. For instance, defenses like
                                       assumption of the risk and lack of scienter are plainly inapplicable to Plaintiff’s alleged claims.
                                  26
                                       5
                                         Defendants offered no response to Plaintiff’s no reliance, lack of scienter, assumption of the risk,
                                       performance of duties, failure to join necessary and indispensable parties, laches, and collateral
                                  27   estoppel arguments. These defenses are thus waived. Conservation Force, 677 F. Supp. 2d at
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                                         13
                                   1   defense for a claim in opposition, the claim is deemed waived.”). Several of these defenses the

                                   2   Court addressed in its earlier Order denying Defendants’ motion to dismiss. See Order Denying

                                   3   Motion to Dismiss; Denying Motion for Sanctions at 8. For these reasons, these affirmative

                                   4   defenses do not preclude judgment on the pleadings.

                                   5          Accordingly, because Plaintiff has “clearly establishe[d] on the face of the pleadings that

                                   6   no material issue of fact remains to be resolved,” “it is entitled to judgment as a matter of law.”

                                   7   Hal Roach Studios, Inc., 896 F.2d at 1550. The Court thus GRANTS Plaintiff’s motion for

                                   8   judgment on the pleadings.

                                   9              B. Counter-Defendants’ Motion to Dismiss

                                  10          Defendants’ (hereinafter “Third-Party Plaintiffs”) Third-Party Complaint seeks (1)

                                  11   declaratory relief against Counter-Defendants and (2) to quiet title to the Property against the

                                  12   adverse claims of Counter-Defendants. Counter-Compl. at 25–26. They raise seven causes of
Northern District of California
 United States District Court




                                  13   action: (1) Intentional Misrepresentation; (2) Conspiracy to Commit Forgery; (3) Cancellation of

                                  14   Instruments; (4) violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

                                  15   18 U.S.C. §§ 1961(1)(A) and (B); (5) violations of the California Business and Professions Code

                                  16   section 17200 (“UCL”); (6) Unjust Enrichment; and (7) to Quiet Title. Each of these claims is

                                  17   built on the premise that: (1) Counter-Defendant MERS cannot be the beneficiary under the DOT

                                  18   and (2) Counter-Defendants forged the Note. See id. ¶¶ 2–3. For example, Counter-Plaintiffs use

                                  19   these premises as follows:

                                  20      1. First Cause of Action—Intentional Misrepresentation: alleging that Counter-

                                  21          Defendants U.S. Bank and Nationstar “intentionally created a forged copy of the Note” and

                                  22          that Counter-Defendant MERS “falsely stated that it is the ‘beneficiary’ though it knows

                                  23          that it does not nor has ever held legal, pecuniary or equitable interest in the debt.” Id.

                                  24          ¶¶ 39, 45.

                                  25      2. Second Cause of Action—Conspiracy to Commit Forgery: alleging that Counter-

                                  26
                                  27   1211.
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         14
                                   1        Defendants U.S. Bank and Nationstar “do not and have not held the original Note” and

                                   2        “conspire[d] to create and put into circulation the forged Note to support Nationstar’s false

                                   3        claim.” Id. ¶¶ 52, 58.

                                   4     3. Third Cause of Action—Cancelation of Instrument: alleging that Counter-Defendants

                                   5        will continue to use the “forged Note” and thus that the Court should cancel the

                                   6        instrument. Id. ¶¶ 61–65.

                                   7     4. Fourth Cause of Action—RICO Violation: alleging that Counter-Defendants entered

                                   8        into agreements with each other to create “false instruments” to create a “legal right to

                                   9        demand and enforce payments on the Subject Note and DOT.” Id. ¶ 69; see also id. ¶ 75

                                  10        (alleging that Counter-Defendants conspired to “secure payments through the use of false

                                  11        instruments”).

                                  12     5. Fifth Cause of Action—Violation of Unfair and Deceptive Business Practices: alleging
Northern District of California
 United States District Court




                                  13        that Counter-Defendant MERS acted unfairly and deceptively by “purportedly continu[ing]

                                  14        to be the beneficiary regardless [of] who holds the debt,” see id. ¶ 82(a) and that Counter-

                                  15        Defendants U.S. Bank and Nationstar “use and rely upon forged Notes,” see id. ¶ 82(b).

                                  16     6. Sixth Cause of Action—Unjust Enrichment: alleging that Counter-Defendants

                                  17        Nationstar and Wells Fargo “relie[d] upon a forged Note as the basis for stating it has

                                  18        rights to collect payments on behalf of Wells Fargo” and have collected “$672,000.00” as a

                                  19        result. Id. ¶¶ 101–04.

                                  20     7. Seventh Cause of Action—Quiet Title: alleging that Counter-Plaintiffs’ claim to the

                                  21        Property is superior to Counter-Defendants because Counter-Defendant MERS “has no

                                  22        actual valid, legal, equitable or pecuniary interest in the debt or deed of trust” and that the

                                  23        other Counter-Defendants have no interest or right to the payments on the debt or standing

                                  24        to claim rights to the payments as the underlying contracts presented by Counter-

                                  25        Defendants are “forgeries and void.” Id. ¶¶ 106–20.

                                  26        Counter-Defendants argue in their motion to dismiss that because MERS remains the

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         15
                                   1   beneficiary under the DOT and the Note is not forged, Counter-Plaintiffs’ claims should be

                                   2   dismissed. MTD Mot. at 5–8. The Court agrees.

                                   3                    1. Counter-Defendant MERS’ Beneficiary Status

                                   4           Counter-Plaintiffs argue that Counter-Defendants have conspired to use deceptive

                                   5   language in the DOT to promote the “false illusion” that MERS is a beneficiary of the DOT.

                                   6   Counter-Compl. ¶ 3. Defendants argue that because MERS is an electronic database that has no

                                   7   equitable, pecuniary or legal interest in the debt, MERS is not a beneficiary as defined by

                                   8   California law. Id. This theory, however, has been squarely rejected. Indeed, it is well-settled,

                                   9   that MERS can be a beneficiary under the DOT even if it neither holds, owns, nor receives

                                  10   payments from the Note. See Germon v. BAC Home Loan Servicing, L.P., 2011 WL 719591, at

                                  11   *2 (S.D. Cal. Feb. 22, 2011) (holding that language allowing MERS to foreclose or sell property

                                  12   gives MERS the power to initiate foreclosure, regardless of whether it is an economic
Northern District of California
 United States District Court




                                  13   beneficiary); see also Dancy v. Aurora Loan Servs., LLC, 2010 WL 11639682, at *3 (N.D. Cal.

                                  14   Nov. 2, 2010) (“[W]hether or not MERS owned the note or was entitled to any payments

                                  15   thereunder does not obviate the fact that the deed of trust designated MERS as a

                                  16   beneficiary . . . .”).

                                  17           Counter-Plaintiffs next argue that, because CPM is a suspended corporation, MERS is

                                  18   incapacitated and is “suspended from acting” under the DOT. MTD Opp. at 11, 14. This is

                                  19   wrong—pursuant to California law, Counter-Defendant MERS may still act as CPM’s nominee or

                                  20   agent even though CPM went out of business. See Ghuman v. Wells Fargo Bank, N.A., 989

                                  21   F.Supp.2d 994, 1002 (E.D. Cal. 2013). In other words, CPM’s dissolution has no bearing on

                                  22   MERS ability to act under the DOT. For instance, in Ghuman, MERS assigned the deed of trust to

                                  23   Deutsche Bank after the original lender became defunct. Id. The Ghuman court allowed this

                                  24   assignment to stand because ““MERS has broad power to act as nominee of a lender.” Id. Much

                                  25   as in Ghuman, Counter-Plaintiffs “have provided no authority and the Court’s research reveals no

                                  26   authority to suggest this power is affected when a lender becomes defunct.” Id.; see also In re

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         16
                                   1   Cedano, 470 B.R. 522, 531 (9th Cir. B.A.P. 2012) (noting that MERS acts as “the beneficiary of

                                   2   record” regardless of who the beneficial interest is assigned to); Newman v. Bank of N.Y. Mellon,

                                   3   2017 WL 4325772, at *6 (E.D. Cal. Sep. 29, 2017) (“That DOMC may have ceased doing

                                   4   business or become defunct does not affect MERS’s ability to assign the deed of trust as nominee,

                                   5   even if the successor is not identified in the assignment.”).

                                   6          Similarly, the alleged “securitization of a loan does not in fact alter or affect the legal

                                   7   beneficiary’s standing to enforce the deed of trust.” Reyes v. GMAC Mortg. LLC, 2011 WL

                                   8   1322775, at *2 (D. Nev. Apr. 5, 2011). Thus, Counter-Plaintiffs reliance on California Civil Code

                                   9   Section 2315, Cleveland v. Gore Bros., Inc., 58 P.2d 931 (Cal. Ct. App. 1936), and Hall v.

                                  10   Citizens National Trust & Savings Bank of Los Angeles, 128 P.2d 545 (Cal. Ct. App. 1942) is

                                  11   misplaced. It is irrelevant whether the “loan has been sold.” MTD Opp. at 11. The terms of the

                                  12   DOT expressly provided MERS with the right to exercise any or all of the Lender’s, or the
Northern District of California
 United States District Court




                                  13   Lender’s successors and assigns’ rights, including the right to sell or foreclose the property. RJN,

                                  14   Ex. A at 3; see also supra (holding that Plaintiff MERS is a beneficiary under the DOT).

                                  15          For this same reason, Counter-Plaintiffs’ reliance on California Revenue & Tax Code

                                  16   Sections 23301, 23302, and 23305 is misplaced. Those sections address a suspended

                                  17   corporation’s ability to sell, transfer, or exchange real property. But, as established, CPM’s

                                  18   suspension has no bearing on MERS. Thus, Counter-Plaintiffs’ first contention that MERS cannot

                                  19   be a beneficiary is rejected.

                                  20                  2. The Forgery Accusation

                                  21          Counter-Plaintiffs also argue that the Note held by Counter-Defendant Nationstar is a

                                  22   “forgery” because it is a copy. Counter-Compl., ¶¶ 30, 39–41, 58–59, 64, 82(b), 102. Based on

                                  23   this falsity, Counter-Plaintiffs argue that Counter-Defendants’ claimed interests to the Property are

                                  24   invalid and that Counter-Defendant Nationstar has no right to mortgage payments. This argument,

                                  25   however, is not legally supported.

                                  26          Under California law, there is no requirement that a foreclosing party produce the original

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         17
                                   1   note in order to prove their authority to foreclose. Bouyer v. Countrywide Bank, FSB, 2009 WL

                                   2   8652921, at *9 (N.D. Cal. June 25, 2009) (“The rules that govern non-judicial foreclosure of a

                                   3   deed of trust are set forth in California Civil Code § 2924, et seq. . . . Nowhere in § 2924, et seq. is

                                   4   there any requirement that the person initiating foreclosure have physical possession of the note.”);

                                   5   Nguyen v. Wells Fargo Bank, N.A., 749 F. Supp. 2d 1022, 1035 (N.D. Cal. 2010) (holding that an

                                   6   “original copy of [a] note in ‘wet ink’” is not required); Gamboa v. Trustee Corps., 2009 WL

                                   7   656285, at *4 (N.D. Cal. Mar. 12, 2009) (“[T]he statutory framework governing non-judicial

                                   8   foreclosures contains no requirement that the lender produce the original note to initiate the

                                   9   foreclosure process.”). Hence, even if the Note that Counter-Plaintiffs inspected was a copy

                                  10   (Counter-Defendants maintain it is not a copy), that is of no consequence. The party initiating the

                                  11   foreclosure need not have physical possession of the Note. See Debrunner v. Deutsche Bank Nat’l

                                  12   Trust Co., 138 Cal. Rptr. 3d 830, 835 (Ct. App. 2012) (“[T]he procedures to be followed in a
Northern District of California
 United States District Court




                                  13   nonjudicial foreclosure . . . do not require that the note be in the possession of the party initiating

                                  14   the foreclosure.” (collecting cases)).

                                  15          In response, Counter-Plaintiffs argue that this is not just another “show-me-the-note” case.

                                  16   MTD Opp. at 11. Counter-Plaintiffs contend that this case is “not about foreclosure” at all.

                                  17   Rather, “it is about who is the beneficial holder entitled to the payments.” Id. As support,

                                  18   Counter-Plaintiffs rely on the Uniform Commercial Code (“UCC”) and argue that because the

                                  19   Note is a negotiable instrument, it can only be enforced by the note holder. Id.

                                  20          Counter-Plaintiffs are correct that the UCC governs negotiable instruments. The UCC,

                                  21   however, does not govern nonjudicial foreclosure under deeds of trust. See Debrunner, 138 Cal.

                                  22   Rptr. 3d at 835 (“Plaintiff’s reliance on the California Uniform Commercial Code provisions

                                  23   pertaining to negotiable instruments is misplaced. The comprehensive statutory framework

                                  24   established [in sections 2924 to 2924k] to govern nonjudicial foreclosure sales is intended to be

                                  25   exhaustive.” (alteration in original) (citation and quotation marks omitted)); see also I.E. Assocs.

                                  26   v. Safeco Title Ins. Co., 702 P.2d 596, 598 (Cal. 1985) (“The statutory provisions regulating the

                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         18
                                   1   nonjudicial foreclosure of deeds of trust are contained in sections 2924–2924i. These provisions

                                   2   cover every aspect of exercise of the power of sale contained in a deed of trust.” (emphasis

                                   3   added)); Farahani v. Cal-Western Reconveyance Corp., 2009 WL 1309732, at *2 (N.D. Cal. May

                                   4   8, 2009) (“The case law cited by Plaintiff that purportedly applies the California Commercial

                                   5   Code to transfer of a deed is inapposite, as none of the cases cited involves foreclosure of

                                   6   residential property.”). While a “nonjudicial foreclosure” is not centrally at issue, this action

                                   7   essentially focuses on Counter-Defendants’ right to foreclose. Thus, this case is about foreclosure.

                                   8   Cf. MTD Opp. at 11, 13. Accordingly, the UCC is inapplicable and there is no requirement that

                                   9   Counter-Defendants possess the original note.6 Thus, Counter-Plaintiffs’ second contention that

                                  10   the Note is forged is rejected.

                                  11                  3. Counter-Plaintiffs’ Entitlement to Notice of the Transfer of the Note

                                  12          Counter-Plaintiffs last argue that they are not required to tender payment until they receive
Northern District of California
 United States District Court




                                  13   “official notice” of the assignment of the debt. Id. at 10. 15 U.S.C. § 1641(g) requires borrowers

                                  14   to be informed when their creditor changes. 15 U.S.C. § 1640(e) provides that “any action under

                                  15   this section may be brought in any United States district court, or in any other court of competent

                                  16   jurisdiction, within one year of the date of the occurrence of the violation.”

                                  17          Here, Counter-Plaintiffs argue that either their debt was (1) never transferred from CPM

                                  18   (and thus that the debt died with CPM) or (2) transferred to Lehman Brothers in 2005. See MTD

                                  19   Opp. at 11. Under the first scenario, § 1641(g) would not apply because there was no transfer to

                                  20   another creditor. And, under the second, § 1640(e) would bar recovery because the one-year

                                  21   limitations expired over ten years ago. Even if delayed discovery applies, the claim would still be

                                  22   barred. According to the Third-Party Complaint, prior to filing, Counter-Plaintiffs hired an

                                  23   investigator to identify their creditor in 2015. Counter-Compl. ¶ 19 (alleging that Counter-

                                  24
                                       6
                                  25     Having determined that Counter-Defendant MERS maintains its beneficiary status and that the
                                       Note is not forged, Counter-Plaintiffs’ claims fail. See supra (analyzing how Counter-Plaintiffs’
                                  26   counter claims are built on the Court holding that MERS is not a beneficiary and that the Note is
                                       forged). Because it is unnecessary, the Court declines to wade into the specifics of Counter-
                                  27   Plaintiffs’ counter claims.
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                                         19
                                   1   Plaintiffs hired an investigator prior to filing their 2015 state-court quiet title action); see also

                                   2   April Enters., Inc., v. KTTV, 147 Cal. App. 3d 805, 833 (1983) (“The discovery rule . . . . permits

                                   3   delayed accrual until a plaintiff knew or should have known of the wrongful conduct at issue.”

                                   4   (emphasis added)). Thus, Counter-Plaintiffs knew by at least 2015, that the debt was transferred

                                   5   to Lehman Brothers in 2005. Counter-Plaintiffs failed to file their action by 2016 and thus any

                                   6   claim under 15 U.S.C. § 1641(g) is time-barred. Accordingly, Counter-Plaintiffs’ contention that

                                   7   they are not required to tender payment until they receive “official notice” of the assignment of the

                                   8   debt fails.

                                   9       IV.       CONCLUSION

                                  10             For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is GRANTED.

                                  11   Accordingly, the Court GRANTS Plaintiff’s request for a declaratory judgment ordering that the

                                  12   Quiet Title is null and void and ordering that Defendants hold the Property subject to the Deed of
Northern District of California
 United States District Court




                                  13   Trust and requiring the removal and cancellation of the Quiet Title Judgment and Notice of Lis

                                  14   Pendens from the land records. See MERS v. Robinson, 2015 WL 993319, at *9 (C.D. Cal. Feb.

                                  15   27, 2015). Counter-Defendants’ motion to dismiss is also GRANTED. The Court declines to

                                  16   allow Counter-Plaintiffs leave to amend as amendment would be futile since the underlying legal

                                  17   contentions supporting Counter-Plaintiffs’ counter-claims are erroneous. See Reddy v. Litton

                                  18   Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990) (“It is not an abuse of discretion to deny leave to

                                  19   amend when any proposed amendment would be futile.”). Plaintiff’s motion to strike portions of

                                  20   Defendants’ expert reports is MOOT. The Clerk shall close the file and a judgment in favor of

                                  21   Plaintiff and Counter-Defendants shall follow.

                                  22             IT IS SO ORDERED.

                                  23   Dated: March 13, 2020

                                  24                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  25                                                      United States District Judge
                                  26
                                  27
                                       Case No.: 5:18-cv-03443-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS;
                                       GRANTING COUNTER-DEFENDANTS’ MOTION TO DISMISS
                                                                         20
